Prosecution by complaint for the unlawful possession of intoxicating liquor. At the close of all the evidence, both for the state and the respondent, the respondent moved the direction of verdict in his favor, on the ground that the evidence would not justify conviction.
The motion was overruled and exception had.
Now, following the jury verdict of guilty, the exception is argued.
Little need be said. Only one witness testified for the State, the respondent alone on his side, and the testimony was sharply conflicting.
That for the State, though there may have been circumstances affecting its weight, was sufficient to warrant conviction, if believed. So, the trial judge sent the case to the triers of fact, and properly. Exception overruled. Judgment for the State.